Citation Nr: 1435475	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, OK


THE ISSUE

Entitlement to payment of or the reimbursement for the cost of unauthorized medical expenses incurred at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active military service from December 2000 to April 2006.  He was awarded a Combat Action Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of determinations dated in February 2011 and September 2011 of the Department of Veterans Affairs Medical Center (VAMC) in Oklahoma City, Oklahoma, which denied the claim for reimbursement for the cost of unauthorized medical expenses incurred at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011 under 38 U.S.C.A. § 1725.  

The Veteran was scheduled for a Travel Board hearing in August 2012 but failed to appear for the hearing.  Accordingly, his request for a Travel Board hearing is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for the cost of emergency medical care he received at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011.  He contends that the emergency treatment was for service-connected ulcers.  See the May 2011 statement.  

Congress has authorized the Secretary to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West 2002 & Supp. 2012) and 38 U.S.C.A. § 1725 (West 2002 & Supp. 2012).  Review of the record shows that VA only considered the claim for reimbursement under the provisions of 38 U.S.C.A. § 1725 which provides for reimbursement of unauthorized medical expenses for nonservice-connected disabilities if certain requirements are met.  VA has not considered the claim for reimbursement under the provisions of 38 U.S.C.A. § 1728.  

Section 1728(a) provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  

Thus, the Board finds on remand, VAMC should adjudicate entitlement to reimbursement for the cost of unauthorized medical expenses incurred at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011 under 38 U.S.C.A. § 1728.   

Additional development of the claim is also necessary.  Review of the record reveals that it does not appear that all pertinent medical records concerning the medical treatment at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011 are associated with the claims folder.  Diagnostic test reports are associated with the file but admission and discharge reports from the emergency department are not associated with the file.  VAMC should make attempts to obtain complete copies of these records.     

Lastly, the Board notes that the claim for reimbursement for the cost of unauthorized medical expenses incurred at the Comanche County Memorial Hospital from January 10, 2011 to January 11, 2011 was denied under 38 U.S.C.A. § 1725 on the basis that the Veteran did not meet the administrative eligibility criteria for the cost of his medical expenses as he had other insurance coverage under a different health care plan (i.e. BlueCross Blue Shield).  VAMC should obtain evidence of the Veteran's insurance coverage and associate this evidence with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit all necessary authorizations to obtain all medical records related to the Veteran's medical treatment at the Comanche County Memorial Hospital on January 10, 2011 to January 11, 2011.  When the authorization is received, secure the complete records.  The Veteran may be advised that to expedite his claim, he can also attempt to obtain the records himself and submit them to VAMC.  If no records exist other than the ones already received, it should be so annotated for the record.

2.  Contact the Veteran and ask him to submit all information he has (if any) regarding any health plan contract or insurance, to include Blue Cross Blue Shield, for which he had coverage on January 10 and 11, 2011.  Associate this evidence with the file.

3.  Adjudicate the claim under 38 U.S.C.A. §§ 1728 and readjudicate the claim under 38 U.S.C.A. §§ 1703, 1725; 38 C.F.R. § 17.1000-1008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



